OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11 November 2021 has been entered. Claims 1, 4, 7, 8, 10, and 12-24 remain pending; claims 12-21 have been previously withdrawn; and claims 1, 4, 7, 8, 10, and 22-24 are under consideration and have been examined on the merits.
The amendments to the claims, Applicant’s arguments (see Remarks filed 11 November 2021) which have been found persuasive, and the Examiner’s Amendment set forth below, in totality, have overcome all of the objections and rejections previously set forth in the Non-Final Office Action filed 11 August 2021 (hereinafter “Non-Final Office Action”). The aforesaid objections and rejections have been withdrawn by the Examiner.
It is noted that an Examiner’s Amendment to the record, as well as Reasons for Allowance, are set forth below.

Examiner’s Note
The Examiner notes that pertinent prior art references were found by the Examiner during the search conducted after the Amendment filed 11 November 2021. The aforesaid references are listed and/or discussed hereinafter; if discussed, the aforesaid reference(s) are indicated as “newly cited” and citations to the pertinent sections are included. Citations to prior art which has been previously made of record are not included herein. 



Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney of Record Jeffrey B. Haendler on 28 January 2022.

Please cancel claims 4, 12-21, 23, and 24.
Please replace claims 1, 7, 8, and 22 with the following corresponding claims.

A flexible pipe body for subsea transportation of production fluids, the flexible pipe body comprising:
an internal pressure sheath;
one or more pressure armor layers, wherein the one or more pressure armor layers is formed from an interlocked construction; and
one or more tensile armor layers, wherein the one or more tensile armor layers is helically wound,
	wherein at least one tensile armor layer and/or at least one pressure armor layer is formed from a composite, wherein said composite comprises:
	a first polymer layer;
	a second polymer layer that is bonded to the first polymer layer; and
	filler particles that extend from the first polymer layer into the second polymer layer, whereby the filler particles are partially embedded in both the first and second polymer layers,
2/g and a length of 1 to 200 µm,
	where the first polymer layer is formed from a thermoplastic matrix material selected from the group consisting of polyvinylidene fluoride, polyethylene, polyphenylene sulfide, polyether ether ketone, sulfone polymer, and combinations thereof, and where the second polymer layer is formed from a thermosetting matrix material comprising a polyamide, and
	where the peel strength between the first polymer layer and the second polymer layer is at least 30 MPa. 

7. The flexible pipe body as claimed in claim 1, wherein at least one of the thermoplastic matrix material and the thermosetting matrix material comprises reinforcing fibers dispersed therein.

8. The flexible pipe body as claimed in claim 7, wherein the reinforcing fibers are different from the filler particles.

22. The flexible pipe body as claimed in claim 1, wherein the thermoplastic matrix material is polyvinylidene fluoride.

End Examiner’s Amendment

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1, 7, 8, 10, and 22 are allowed over the prior art. 
The closest prior art is US 2007/0036926 to Fish, Jr. et al. (hereinafter “Fish, Jr.”; newly cited). Fish, Jr. discloses a multilayer pipe suitable for use as an undersea flexible pipe (i.e., inter alia, carbon fibers [0044-0047]; and (d) a thermoplastic polymer layer [0048, 0049]. 
In view of US 2009/0151805 to Martino et al. (newly cited) and US 2008/0085388 to Tynan, Jr. et al. (newly cited), layer (d) may be formed from a fluoropolymer [Martino, 0028], and specifically polyvinylidene fluoride (PVDF) [Tynan, 0023]; or alternatively a polyethylene such as HDPE [same citations], thereby placing the carbon fibers disposed between layer (b) comprising the set polyamide and layer (d) comprising a fluoropolymer such as PVDF or a polyethylene such as HDPE. 
In view of prior art of record to US 2002/0185188 to Quigley et al., the multilayer flexible pipe may include one or more crush-resistant layers formed from a polymer exhibiting an interlocked construction.
However, Fish, Jr. indicates that the fibers of layer (c) are continuous fibers which are wrapped (i.e., wound) around layer (b) [0049, 0050], as well as discloses a preference for the use of para-aramid fibers [0044-0047].
As such, it can be said that the closest prior art, either alone or in combination, does not disclose, nor reasonably teach nor suggest: (i) the fibers of layer (c) being (specifically) carbon fibers having (in particular) a specific surface area of 100-300 m2/g and a length of 1-200 µm; (ii) layer (b) being a thermoset polyamide matrix material; (iii) that the carbon fibers necessarily extend between and are partially embedded in both of layers (b) and (d); and (iv) that the bond strength between layers (b) and (d) is or would necessarily
Given that the fibers of layer (c) are continuous fibers which are wound around the previous layer, it is the Examiner’s position that it would not have been prima facie obvious to one of ordinary skill in the art to have replaced the continuous (carbon) fibers with carbon fibers of chopped-fiber length, let alone having the particular specific surface area. 
A comprehensive and exhaustive search of the prior art did not reveal any disclosure, nor sufficient teaching nor suggestion of (i) and (ii) discussed supra.
In view of the foregoing, the prior art does not disclose nor render obvious the flexible pipe body as defined by claim 1. For these reasons, the Examiner has determined that the invention as defined by claims 1, 7, 8, 10, and 22 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labelled “Comments on Statement of Notice of Allowability”.

Pertinent Prior Art
The following constitutes prior art which was discovered during the search conducted after the Amendment filed 11 November 2021, of which the Examiner believes is pertinent to the claimed invention and/or written description thereof and should appropriately be made of record.
US 2006/0127620 to Fisher – discloses a tubular polymeric composite including a first layer of block polyether amide resin (PEBA), and a second layer of a thermoplastic which may be polyamide or polyolefin, or a thermoset, said first layer including carbon black, and said second layer including a less structured carbon filler, such as a carbon fiber having a BET surface area of not greater than about 200 m2/g [Abstract; 0002-0006, 0012, 0013, 0015, 0027, 0028, 0036, 0038, 0040]
US 2016/0215134 to Bonnet et al. – discloses a polymeric composition suitable for use in pipes for the transportation of off-shore and on-shore oil and gas production fluids, the composition including PVDF, a copolymer of PVDF, a plasticizer, and fibers, wherein nanotubes having a specific surface area of 100-300 m2/g [entirety, in particular 0082-0112]
US 5,080,963 to Tatarchuk et al. – teaches that carbon fibers (at the time of publication) have been reported with surface areas from about 1 to about 1,500 m2/g [col 5, 1-30]
The following prior art is less pertinent relative to the foregoing, but still considered relevant: US 2013/0273288 to Luo et al.; US 2010/0189946 to Hochstetter et al.; US 6,491,779 to Bryant; and US 2015/0224739 to Joo et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                
  
/LEE E SANDERSON/Primary Examiner, Art Unit 1782